UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6431


MICHAEL RAY WILLIAMS,

                Plaintiff - Appellant,

          v.

EVERETTE BODY; DENNIS DANIELS; W. DRIVER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-ct-03070-D)


Submitted:   July 18, 2013                  Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Ray Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Ray   Williams       seeks   to     appeal   the   district

court’s order dismissing several claims in his 42 U.S.C. § 1983

(2006) action and allowing him to amend his complaint as to the

remaining claim.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).    The order Williams seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                    We

dispense   with     oral    argument   because          the    facts   and   legal

contentions   are    adequately   presented        in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         DISMISSED




                                       2